Citation Nr: 0917497	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disorder with degenerative disc disease L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for right leg radiculopathy.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 20 percent rating for the 
Veteran's service-connected lumbar spine disorder, granted 
service connection and assigned an initial 10 percent rating 
for right leg radiculopathy and denied entitlement to TDIU.  
During the pendency of the appeal the case was transferred to 
the RO in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is necessary to properly adjudicate 
all issues on appeal.  The most recent VA examination was 
conducted in February 2006 more than 3 years ago.  Since that 
examination the Veteran submitted some evidence pertaining to 
a claim for vocational rehabilitation benefits, where a 
December 2007 vocational examination report made reference to 
the Veteran having been assigned to a VA pain clinic in 
Pensacola, Florida with plans to meet on a regular basis 
starting in January.  The most recent VA records associated 
with the claims folder are dated no later than March 3, 2006.  
Thus, it appears that more recent records from the VA which 
may be pertinent to all issues on appeal exist, and should be 
obtained.  

In addition a more recent VA examination for the lumbar spine 
and the right leg radiculopathy should be obtained.  The 
United States Court of Veterans Appeals (Court) has held that 
the fulfillment of the statutory duty to assist includes 
obtaining a through and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In regards to the TDIU, the Board notes that in addition to 
the lumbar spine disorder and right leg radiculopathy, the 
Veteran is also service-connected for a number of other 
disorders, to include pelvic inflammatory disease (PID) rated 
as 10 percent disabling, temporomandibular joint syndrome 
(TMJ) rated as 10 percent disabling, gastritis with 
gastroesophageal reflux disease (GERD) rated as 10 percent 
disabling, and the following disorders which are all rated as 
noncompensable: left shoulder impingement syndrome, chronic 
sinusitis, residuals of cholecystectomy, ovarian cysts, 
residuals of appendectomy and tinea versicolor of the back.  
A review of the claims file reflects that there has been no 
examination of the severity of these various disorders to 
include their effects on the Veteran's employability since 
the 1990's, if at all, and again the available VA treatment 
records do not extend beyond March 2006.  A VA examination is 
indicated to address not only the severity of the lumbar 
spine disorder with the associated right leg radiculopathy, 
but to also address the impact of the additional service-
connected disorders on the Veteran's employability.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In light of the need to remand these 
matters for further development, additional notice should 
specifically address the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating and/or TDIU is 
granted on appeal, as outlined by the 
Court in Dingess, supra, (2) that she can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (3) generally, 
the criteria necessary for entitlement to 
a higher disability rating/TDIU, (4) 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The notice must also (1) inform the 
Veteran of what she needs to provide; and 
(2) what information VA has or will 
provide.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should obtain the Veteran's 
medical records from the VA Medical 
Center(s) in Pensacola, Florida for any 
treatment for her claimed disabilities 
from March 2006 and thereafter.  If the 
records are not available, that fact 
should be entered in the claims file.

3.  The AOJ should request the Veteran to 
provide information regarding medical 
treatment for all her service-connected 
disabilities, to include the disorders of 
the lumbar spine, right lower extremity 
radiculopathy, pelvic inflammatory 
disease, TMJ, gastritis with GERD, left 
shoulder impingement syndrome, chronic 
sinusitis, residuals of cholecystectomy, 
ovarian cysts, residuals of appendectomy 
and tinea versicolor of the back, and 
after obtaining necessary authorization, 
attempt to obtain the records of all VA 
and/or private medical treatment for 
these disorders from March 2006 to the 
present time.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

4.  Following completion of the above 
development, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA orthopedic and neurological 
examination to determine the nature and 
extent of the service-connected lumbar 
spine disorder and right leg 
radiculopathy in accordance with the 
latest AMIE worksheet for rating 
disorders of the spine and for 
neurological disorders affecting the 
lower extremities.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  Any testing 
deemed necessary, including x- rays, 
should be performed.  The examiner should 
obtain from the Veteran her detailed 
clinical history.  

a) The orthopedic examiner should address 
the severity of the Veteran's service-
connected back disorder by recording the 
range of motion in the Veteran's low back 
observed on clinical evaluation and 
should assess whether the low back 
exhibits any disability to include 
limitation of motion, pain, or 
instability.  In addition, the examiner 
should determine whether the Veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  The examiner is also 
specifically asked to provide a 
discussion of the frequency of any 
incapacitating episodes of intervertebral 
disc syndrome (e.g., periods of acute 
signs and symptoms due to intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician) in the past 12 months.  
Further, the examiner should discuss the 
presence, or absence, of any ankylosis of 
the Veteran's thoracolumbar spine or of 
his entire spine.  

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment related to the service-
connected back disability including the 
right leg radiculopathy.  All findings on 
examination should be noted in the report 
of the evaluation, in conjunction with 
the pertinent AMIE criteria for 
neurological disorders. The Diagnostic 
Codes applicable to nerve impairment 
distinguish the types of paralysis-- 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
neurological impairment from her service 
connected right lower extremity 
neuropathy and any other neurological 
findings noted and using the results of 
all pertinent testing of record should 
answer the following question.  Is the 
Veteran's neurological impairment of such 
extent that it more closely resemble a 
total paralysis?  

The examiners should render an opinion as 
to the effect of her service-connected 
disabilities of the lumbar spine and 
right lower extremity (and their 
treatment if any) on her ability to 
secure or follow a substantially gainful 
occupation.  

5.  The AOJ should schedule the Veteran 
for a VA examination, by an appropriate 
specialist(s), to determine the nature 
and extent of all additional service-
connected disabilities from which the 
Veteran is now suffering therefrom, and 
to specifically provide an opinion as to 
the occupational impact of the Veteran's 
additional service-connected 
disabilities, currently shown to be 
pelvic inflammatory disease, TMJ, 
gastritis with GERD, left shoulder 
impingement syndrome, chronic sinusitis, 
residuals of cholecystectomy, ovarian 
cysts, residuals of appendectomy and 
tinea versicolor of the back.  The claims 
file, this REMAND, and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s).  All 
necessary tests and studies should be 
conducted in order to render the 
requested opinion.  Following review of 
the claims file and examination of the 
aforementioned service-connected 
disabilities, the examiner(s) should 
render an opinion as to whether the 
Veteran's service-connected disabilities 
prevent the Veteran from being gainfully 
employed.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

6.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims, to include the claim for a TDIU.  
If the determination remains unfavorable 
to the Veteran for any claim, she and her 
representative should be provided with a 
supplemental statement of the case which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Veteran 
is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse 
consequences on her claims.  38 C.F.R. § 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




